Name: Commission Regulation (EEC) No 3051/79 of 21 December 1979 fixing, for the 1980 fishing year, withdrawal prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/29 COMMISSION REGULATION (EEC) No 3051/79 of 21 December 1979 fixing, for the 1980 fishing year, withdrawal prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 and for certain products landed in areas very distant from the main areas of consumption in the Commu ­ nity HAS ADOPTED THIS REGULATION : Article 1 The withdrawal prices as referred to in the first sub ­ paragraph of Article 11 (4) of Regulation (EEC) No 100/76 applicable for 1980, and the products to which those prices relate, shall be as shown in Annex I hereto . Article 2 The withdrawal prices as referred to in the second subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 applicable for 1980 in landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex II hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 1 1 (5) thereof, Whereas the first subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 provides that the with ­ drawal price for each of the products listed in Annex I (A) and (C) to that Regulation shall be fixed by applying to an amount equal to at least 60 % but not more than 90 % of the guide price the conversion factor for the category immediately below that selected for fixing the guide price ; Whereas guide prices for all the relevant products have been fixed for the 1980 fishing year by Council Regulation (EEC) No 2813/79 of 10 December 1979(5); Whereas rules for calculating withdrawal prices, in particular the percentage of the guide price to be used, the coefficients for varying them according to commercial characteristics, and the supplementary coefficients applicable in distant landing areas, were laid down by Commission Regulation (EEC) No 3559/73 of 21 December 1 973 (4), as last amended by Regulation (EEC) No 3050/79 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, Article 3 For the purpose of applying Article 2 ( 1 ) (d) of Regula ­ tion (EEC) No 3559/73, the period of validity of a withdrawal price shall be considered to be any period into which the fishing year is subdivided. Article 4 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20, 28 . 1 . 1976, p. 1 . (2) OJ No L 347, 12. 12. 1978 , p. 1 . P) OJ No L 320, 15 . 12. 1979, p. 1 . (4) OJ No L 361 , 29 . 12 . 1973, p . 53 . (5) See page 23 of this Official Journal . No L 343/30 Official Journal of the European Communities 31 . 12. 79 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Commercial characteristics (') Species Withdrawal price(ECU/tonne) Freshness category Size Presentation Herrings All categories 1 Whole fish 226 All categories 2 Whole fish 213 All categories 3 Whole fish 133 Sardines : (a) from the Atlantic Extra, A 2 Whole fish 369 Extra 3 Whole fish 282 Extra A 1 , 4 3 Whole fish Whole fish | 239 A B 1 , 4 All sizes Whole fish Whole fish | 152 (b) from the Mediterranean Extra, A 2 Whole fish 267 Extra 3 Whole fish 220 Extra A 1 , 4 3 Whole fish Whole fish | 189 A B 1 , 4 All sizes Whole fish Whole fish | 142 Redfish (Sebastes marinus) All categories 1 , 2 Whole fish 509 All categories 3 Whole fish 430 Cod All categories 1 , 2, 3 Gutted fish with head 514 Extra, A Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head | 405 B 1 , 2, 3 Whole fish 363 Extra, A B 5 4 Gutted fish with head Gutted fish with head | 333 Extra, A 4 Whole fish 242 B B All categories 4 5 5 Whole fish Gutted fish with head Whole fish | 181 31 . 12. 79 Official Journal of the European Communities No L 343/31 Commercial characteristics (') Species Withdrawal price (ECU/tonne) Freshness category Size Presentation Saithe All categories 1 , 2, 3 Gutted fish with head 323 All categories Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head | 273 B 4 Gutted fish with head 198 All categories 4 Whole fish 144 Haddock Extra, A All categories 1 , 2 1 , 2, 3 Whole fish Gutted fish with head | 372 Extra, A 4 Gutted fish with head 335 B Extra, A B 4 3, 4 1 , 2, 3 Gutted fish with head Whole fish Whole fish | 232 B 4 Whole fish 139 Whiting All categories Extra, A Extra, A 1 . 2 3 1 , 2 Gutted fish with head Gutted fish with head Whole fish | 337 B Extra, A 3 3 Gutted fish with head Whole fish J 304 Extra, A Extra, A 4 4 Gutted fish with head Whole fish | 257 B B 1 , 2, 3 4 Whole fish Gutted fish with head | 187 B 4 Whole fish 140 Mackerel Extra, A Extra B 1 , 2 3 1 Whole fish Whole fish Whole fish | 193 B A 2 3 Whole fish Whole fish | 170 B 3 Whole fish 159 All categories 4 Whole fish 91 No L 343/32 Official Journal of the European Communities 31 . 12. 79 Commercial characteristics (') Species Withdrawal price(ECU/tonne) Freshness category Size Presentation Extra, A 2 Whole fish 343Anchovies Extra, A 1 Whole fish 283 3Extra Whole fish 275 A Whole fish 2343 B 1 , 2, 3 Whole fish 182 All categories 4 Whole fish 105 1.1 . to 31.3.1980 464 1.4 . to 31.12.1980 508 Plaice All categories 1 , 2, 3 Gutted fish with head Extra, A 4 1.1 . to 31.3.1980 401 1.4. to 31.12.1980 438 Gutted fish with head B 4 1.1 . to 31.3.1980 348 1.4. to 31.12.1980 381 Gutted fish with head 1.1 . to 31.3.1980 319 1.4. to 31.12.1980 349 All categories All sizes Whole fish Hake All categories 1 , 2 Gutted fish with head 1 077 All categories 3 Gutted fish with head 963 Gutted fish with head 760All categories 4 A 1 Simply boiled in water 729Shrimps of the genus Crangon spp B 1 Simply boiled in water 617 A, B 2 Simply boiled in water 224 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76. 31 . 12. 79 Official Journal of the European Communities No L 343/33 ANNEX II Species Landing areas Commercial specifications (') Withdrawal price (ECU/tonne)Freshness category Size Presentation Mackerel 1 . Coastal areas and islands of Ireland Extra, A Extra B 1 , 2 3 1 J Whole fish 112 B A 2 3 j Whole fish 99 B 3 Whole fish 92 All categories 4 Whole fish 53 2. Coastal areas of and islands of Cornwall and Devon in the United Kingdom Extra, A Extra B 1 , 2 3 1 | Whole fish 135 B A 2 3 | Whole fish 119 B 3 Whole fish 111 All categories 4 Whole fish 64 3 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas ; coastal areas of and islands of Northern Ireland Extra, A Extra B 1 , 2 3 1 | Whole fish 122 B A 2 3 | Whole fish 107 B 3 Whole fish 100 All categories 4 Whole fish 57 Sardines 4 . Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom Extra, A 2 Whole fish 177 Atlantic Extra 3 Whole fish 135 Extra A 1 , 4 3 | Whole fish 115 A B U 4 All sizes | Whole fish 73 Hake 5. Islands to the north and west of Scotland All categories 1 , 2 Gutted fish with head 894 All categories 3 Gutted fish with head 799 All categories 4 Gutted fish with head 631 (*) The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76.